                 Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 1 of 23



        1 JOHN C. ULIN (SBN 165524)
            Email: julin@troygould.com
        2 AMY NASHON STALLING (SBN 316353)
            Email: astalling@troygould.com
        3 TROYGOULD PC
            1801 Century Park East, 16th Floor
        4 Los Angeles, CA 90067-2367
            Telephone:        (310) 553-4441
        5 Facsimile:          (310) 201-4746

        6 Attorneys for Plaintiff
            MAFFICK LLC
        7
        8                                    UNITED STATES DISTRICT COURT

        9                                   NORTHERN DISTRICT OF CALIFORNIA

       10
       11 MAFFICK LLC, a Delaware limited liability        Case No. 3:20-cv-05222
            company,
       12                                                  SECOND DECLARATION OF ANISSA
                              Plaintiff,                   NAOUAI IN SUPPORT OF EX PARTE
       13                                                  APPLICATION FOR TRO AND OSC RE:
                     v.                                    PRELIMINARY INJUNCTION
       14
            FACEBOOK, INC., a Delaware corporation,        Assigned for All Purposes To:
       15 and DOES 1-10, inclusive,                        Hon. James Donato

       16                     Defendants.

       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
TroyGould
   PC                                                          SECOND DECLARATION OF ANISSA NAOUAI
            04260-0002 340047.1
                 Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 2 of 23



        1 I, Anissa Naouai, declare as follows:
        2            1.       I am the CEO of Maffick LLC (“Maffick”), the plaintiff in this case. Except where

        3 indicated, I make this declaration of my own personal knowledge in support of Maffick’s Ex Parte
        4 Application for a TRO and OSC re: Preliminary Injunction. If called upon to do so, I could and
        5 would testify competently to the matters stated below.
        6            2.       I was born and raised in New York. As a child and young adult, I was very active in

        7 the theater and wanted to be a professional actress.
        8            3.       While attending LaGuardia High School in New York, I had a Ukrainian theater

        9 teacher who was passionate about Russian theater and wanted to form the first American group of
       10 theater students to study and perform with the prestigious Moscow Art Theater (“MXAT”).
       11            4.       While attending Hunter College in 2001, my former theater teacher reached out to

       12 inform me that his idea had come to fruition and he invited me to participate in the group of
       13 American students that would travel to Russia to study at the MXAT. Already becoming
       14 disenchanted with the notion of being yet another starving actress in New York City, I accepted the
       15 invitation.
       16            5.       While in Moscow, I fell in love with a Russian man and we remained in contact

       17 after I returned home to the United States. Therefore, when I was invited back to Moscow to
       18 participate in a six-month English-language educational program, I happily accepted.
       19            6.       After my six-month program ended, I decided to remain in Russia with my then-

       20 boyfriend (later husband), but I needed to quickly find a job to support myself. Through a distant
       21 contact, I learned that Russia Today (“RT”), an English language news channel, was hiring
       22 Americans who could read and write in English, so I reached out for an interview. I was hired and
       23 began work as an intern, learning under the British expats who ran the newsroom at that time.
       24            7.       Eventually, I was offered a job on-camera and, thanks to my theater training, I did

       25 well as a reporter and was soon traveling the world and reporting on current events. I worked
       26 under a Style Guide that instructed all reporters to reference both sides of every story, even if one
       27 side of the story reflected negatively upon Russia or Russian interests.
       28
TroyGould                                                       1
   PC                                                                 SECOND DECLARATION OF ANISSA NAOUAI
            04260-0002 340047.1
                 Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 3 of 23



        1            8.       By 2009, my constant travelling had taken its toll on me and my relationship and I

        2 sought a role as a news anchor. I worked as an anchor for approximately three years, but I soon
        3 found it boring to simply read copy and I decided I wanted to do my own news commentary show.
        4            9.       In 2013, I conceived of the idea of “In the Now” and pitched it as an opinion show,

        5 filmed late in the evening, where I would comment on the news stories of that day. RT agreed and
        6 allowed me to film the show.
        7            10.      “In the Now” became very successful online, and in 2016, I decided I wanted to

        8 move the show to a completely digital format and monetize it.
        9            11.      In 2017, I informed RT that I wanted to form a separate corporate entity in order to

       10 monetize “In the Now” and I wanted to receive 90% of the profit from the corporation because it
       11 was my idea and my work. RT agreed, so I formed Maffick Media GmBH in Germany as a
       12 subsidiary of Ruptly. During this period, I launched additional digital media channels, including
       13 SoapBox and Waste-Ed. I maintained editorial control, and neither RT nor any other Russian
       14 government entity or official exercised editorial control over content on In the Now, Soapbox or
       15 Waste-Ed’s digital media channels.
       16            12.      Ultimately, I had difficulty operating in Germany because of a lack of digital media

       17 talent, and it was also not a place where I wanted to live with my family. Meanwhile, over the
       18 years, I had frequently visited a good friend of mine who lived in Los Angeles, and in June 2018, I
       19 decided I wanted to relocate to L.A. and raise my children there. Exactly one year later, I
       20 completed the move.
       21            13.      Upon moving to L.A. in June 2019, I promptly formed a Delaware limited liability

       22 company called Maffick LLC, through which I have operated the In the Now, Soapbox and Waste
       23 Ed digital media channels for the past year. I did not invite RT or any of its affiliates to partner
       24 with me in the company and I have run it as my own, independent company since its formation.
       25            14.      I am not an employee of RT or any of its affiliates and RT does not exercise control

       26 over me, nor does it exercise control over the content on Maffick’s channels.
       27
       28
TroyGould                                                       2
   PC                                                                 SECOND DECLARATION OF ANISSA NAOUAI
            04260-0002 340047.1
                 Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 4 of 23



        1            15.      Maffick LLC’s interaction with RT is limited to the sale of content to RT, which is

        2 something major media companies, including, for example, the Associated Press (“AP”) and
        3 Reuters, also do. Maffick is currently negotiating with other news outlets to sell its content.
        4            16.      Maffick’s content is not biased in favor of Russia or any other country and does not

        5 support Russia’s “party line.” In fact, much of Maffick’s content is progressive and directly in
        6 tension with Russia’s political stance.
        7            17.      Maffick decides what content to publish based upon whether the data shows that the

        8 issue is compelling and will attract viewers, and its decisions are in no way shaped or influenced by
        9 any government policy.
       10            18.      Facebook’s Notice is threatening immediate and irreparable harm to Maffick’s

       11 branded partnerships and cross-posting partnerships. Maffick has existing branded relationships
       12 with twelve different companies – mostly eco-friendly manufacturers - who pay and/or barter with
       13 it to promote their products. These companies are: Petkix; Pela Case; Durapik; Sol and Spring;
       14 Georganics; Last Swab; Bluland; Let’s Go Eco; Patch Bandages; Hay Straws; FlexYah; and, Azero
       15 Bags. Every time Maffick promotes one of their products, such as an advertisement for Pela’s bio-
       16 degradable phone case, the post is labeled “Russia state-controlled media.” This confuses viewers,
       17 who then associate the product with the Russian government, and it makes them less likely to
       18 purchase the product, thereby undermining Maffick’s relationship with the product manufacturers.
       19 Since the Notice was posted, Maffick has been unable to form any new partnerships.
       20            Similarly, Maffick has existing cross-posting partnerships with fifteen other content
       21 providers. Maffick reposts their content on its pages and vice versa – a process called
       22 “cross-posting.” These cross-posting partners include: Cultura Colectiva; Bright Vibes; 60
       23 Sec. Docs; Soul Pancake; Nameless Network; Namless Network Presents; Weird Wild
       24 World; Our Incredible World; Joe Co. UK; Cheddar; Cheddar Gadgets; Cheddar Inc.;
       25 Cheddar Health; Cheddar Health; Vocative; and Yup That Exists. In this way, Maffick and
       26 its partners can post a substantial amount of content every day, in addition to the content
       27 they create themselves, at a significant cost savings. As a result of the Notice, every time
       28 Maffick posts a video created by one of its cross-posting partners, like a video from Our
TroyGould                                                       3
   PC                                                                 SECOND DECLARATION OF ANISSA NAOUAI
            04260-0002 340047.1
                 Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 5 of 23



        1 Incredible World about stork parents laying an egg, the video is flagged as “Russia state-
        2 controlled media.” As with the branded posts, this creates viewer confusion about the
        3 source of the content and distorts our partners’ messaging. The Notice thus threatens
        4 Maffick’s existing business relationships with its cross-posting partners.
        5            19.      It is very damaging to Maffick’s reputation, business and vision to be falsely

        6 accused of operating under the control of the Russian government. I cannot emphasize enough that
        7 we are not controlled by Russia, operationally or editorially. My hand-picked team and I make all
        8 editorial decisions about what to publish and not publish and no one else has a say in those
        9 decisions.
       10            20.      Maffick’s flagship channel, In the Now had 247,706,036 views in May. In July, it

       11 had 66,494,294. In the Now’s reach in May was 237,449,490 and in July, it was 70,449,087. Its
       12 monthly monetization dropped by approximately 85%. Maffick’s reach and monetization grew
       13 during the period from March through June 2020 and only began to fall after Facebook published
       14 the Notice. Attached hereto as “Exhibit 1” are true and correct copies of Facebook analytical data
       15 showing the extremely negative effects that the Notice has had on “In the Now.”
       16            21.      Facebook’s actions have also caused ripple effects throughout the social media

       17 industry. Just last week, Twitter followed Facebook’s lead and labeled Maffick’s pages “Russia
       18 state-affiliated media.” Although Maffick’s presence on Twitter is small and dwarfed by its reach
       19 on Facebook, I have had to initiate an appeal of Twitter’s decision. As Facebook pointed out,
       20 YouTube posted a disclaimer about Maffick’s former relationship with RT approximately 18
       21 months ago. I have not taken action to address it, because Maffickno longer publishes content on
       22 YouTube and does not monetize its former use of that site.
       23            22.      The reputational damage initiated by Facebook is rapidly increasing and I believe it

       24 will become irreversible if the Notice is not taken down.
       25            I declare under penalty of perjury that the foregoing is true and correct.

       26            Executed on this 10th       day of    August       ,   2020 , at Los Angeles, California.
       27
       28                                                                           Anissa Naouai
TroyGould                                                       4
   PC                                                                 SECOND DECLARATION OF ANISSA NAOUAI
            04260-0002 340047.1
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 6 of 23




       EXHIBIT 1
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 7 of 23




          
          
          
          
          
      MAY2020
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 8 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 9 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 10 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 11 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 12 of 23




          
          
          
          
          
      JUNE2020
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 13 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 14 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 15 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 16 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 17 of 23




            
            
            
            
            
       JULY2020
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 18 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 19 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 20 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 21 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 22 of 23
Case 3:20-cv-05222-JD Document 17-1 Filed 08/10/20 Page 23 of 23
